NOT FOR PUBLICATION                                  FILED
                       UNITED STATES COURT OF APPEALS                                JUL 31 2020
                                                                                MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

MARVIN PETE WALKER,                                    No.     19-15087

                  Petitioner-Appellant,                D.C. No. 4:94-cv-01997-PJH

  v.
                                                       MEMORANDUM*
RONALD DAVIS, Warden of San Quentin
State Prison,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                         for the Northern District of California
                  Phyllis J. Hamilton, Chief District Judge, Presiding

                           Argued and Submitted June 19, 2020
                                San Francisco, California

Before: WALLACE, GILMAN,** and GRABER, Circuit Judges.
Dissent by Judge WALLACE

       Marvin Pete Walker was convicted and sentenced to death in a California

state court for murder, assault, robbery, and other charges in 1980. He now

appeals the district court’s dismissal of his petition for habeas corpus with regard


       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
              The Honorable Ronald Lee Gilman, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
to the following claims: (1) that the prosecutor impermissibly struck all three

black potential jurors from the venire using peremptory challenges, in violation of

Batson v. Kentucky, 476 U.S. 79 (1986); and (2) that Walker was convicted of

special-circumstance murder based on a deficient jury instruction that denied him

due process. The district court granted a certificate of appealability only as to the

Batson claim. For the reasons set forth below, we reverse the district court on the

Batson claim. We remand the case to the district court with instructions to grant

the writ of habeas corpus unless the State, within a reasonable amount of time, has

instituted a retrial of Walker. Because we grant habeas relief on the Batson claim,

we need not decide whether to grant a certificate of appealability regarding the

other claim.

      We review de novo a district court’s denial of a petition for a writ of habeas

corpus. Lopez v. Thompson, 202 F.3d 1110, 1116 (9th Cir. 2000) (en banc). But

under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

federal courts may grant a writ of habeas corpus to a state prisoner only if the state-

court rulings on the prisoner’s federal constitutional claims “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or were

“based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2).



                                          2                                     19-15087
      The Supreme Court has provided the following interpretation of the term

“unreasonable”:

      As a condition for obtaining habeas corpus from a federal court, a state
      prisoner must show that the state court’s ruling on the claim being
      presented in federal court was so lacking in justification that there was
      an error well understood and comprehended in existing law beyond any
      possibility for fairminded disagreement.

Harrington v. Richter, 562 U.S. 86, 103 (2011). And “[f]or habeas petitions

alleging a Batson violation, ‘our standard is doubly deferential: unless the state

appellate court was objectively unreasonable in concluding that a trial court’s

credibility determination was supported by substantial evidence, we must uphold

it.’” Currie v. McDowell, 825 F.3d 603, 609 (9th Cir. 2016) (quoting Jamerson v.

Runnels, 713 F.3d 1218, 1225 (9th Cir. 2013)).

      Despite this high bar to relief, Walker has made such a showing in the

present case. The prosecutor struck all 3 black potential jurors from a venire of

approximately 155 individuals by using peremptory challenges, and the stated

reasons for doing so do not hold up under scrutiny. Some of those reasons were

unreasonable or irrelevant, others were demonstrably false, and still others applied

equally to nonblack jurors who were nonetheless permitted to serve on the jury.

Cf. id. at 605 (granting habeas relief based on these same deficiencies). Although

the trial court rejected some of the irrelevant reasons that the prosecutor offered, it

nonetheless credited other reasons that were clearly pretextual. And the California



                                           3                                     19-15087
Supreme Court, in turn, simply restated, without any analysis, the prosecutor’s

proffered reasons for striking all of the black potential jurors, People v. Walker,

765 P. 2d 70, 80–81 (Cal. 1988), including reasons that even the trial court had

rejected. Both decisions by the California courts were therefore so “lacking in

justification” as to constitute “an unreasonable determination of the facts in light of

the evidence presented.” 28 U.S.C. § 2254(d)(2); Harrington, 562 U.S. at 103.

      The Supreme Court in Batson established a three-part test for determining

whether a prosecutor’s use of peremptory challenges to exclude prospective jurors

violates the Fourteenth Amendment’s Equal Protection Clause. This test was

restated in Ali v. Hickman, 584 F.3d 1174 (9th Cir. 2009), as follows:

      First, the defendant must make a prima facie showing that a challenge
      was based on race. If such a showing is made, the burden then shifts to
      the prosecutor to produce a “clear and reasonably specific” race-neutral
      explanation for challenging the potential juror. Third and finally, the
      court must determine whether, despite the prosecutor’s proffered
      justification, the defendant has nonetheless met his burden of showing
      “purposeful discrimination.” To make this last determination, the court
      evaluates the “totality of the relevant facts” to decide “whether
      counsel’s race-neutral explanation for a peremptory challenge should
      be believed.”

Id. at 1180 (quoting Kesser v. Cambra, 465 F. 3d 351, 359 (9th Cir. 2006) (en banc)).

      Neither party challenges the trial court’s conclusion that Walker established

a prima facie case and that the prosecutor satisfied his step-two burden. The sole

remaining issue is whether the California courts erred in concluding that Walker




                                           4                                    19-15087
“failed to meet his ultimate burden of establishing that the prosecutor’s challenges

were motivated by purposeful racial discrimination.” See id.

      To meet that burden, Walker “need not prove that all of the prosecutor’s

race-neutral reasons were pretextual, or even that the racial motivation was

‘determinative.’” Currie, 825 F.3d at 605 (citations omitted). Walker must instead

“demonstrate that ‘race was a substantial motivating factor’ in the prosecutor’s use

of the peremptory strike.” Id. at 606 (quoting Cook v. LaMarque, 593 F.3d 810,

815 (9th Cir. 2010)). If even “a single prospective juror [was struck] for a

discriminatory purpose,” that suffices to make out a Batson violation. Flowers v.

Mississippi, 139 S. Ct. 2228, 2244 (2019).

      We “must undertake a sensitive inquiry into such circumstantial and direct

evidence of intent as may be available” in order to determine whether Walker has

carried his burden of persuasion. Batson, 476 U.S. at 93 (citation and internal

quotation marks omitted). “The ‘circumstantial and direct evidence’ needed for

this inquiry may include a comparative analysis of the jury voir dire and the jury

questionnaires of all venire members, not just those venire members stricken.”

Green v. LaMarque, 532 F.3d 1028, 1030 (9th Cir. 2008). “If a prosecutor’s

proffered reason for striking a black panelist applies just as well to an otherwise-

similar nonblack who is permitted to serve, that is evidence tending to prove

purposeful discrimination.” Miller-El v. Dretke, 545 U.S. 231, 241 (2005).



                                          5                                     19-15087
      Moreover, “where we are separated by time and distance from the

proceedings [as in the present case], we must conduct a more formal comparative

juror analysis because it is the only means we will have for assessing the state

court’s factfinding.” Murray v. Schriro, 745 F.3d 984, 1005 (9th Cir. 2014). This

is true despite the fact that the state courts were not required to conduct a

comparative juror analysis prior to Miller-El. See McDaniels v. Kirkland, 813 F.3d

770, 778–79 (9th Cir. 2015) (“A comparative analysis of the treatment of jurors

may therefore be central to a federal court’s review of whether a state court’s

findings as to purposeful discrimination were reasonable, regardless of the fact that

the state court was not required by clearly established law to perform such

comparisons.”). Contrary to the dissent’s contention, we are not requiring the

prosecutor to “justify” each strike; we are simply undertaking a comparative juror

analysis.

      Such a comparative juror analysis lays bare the purposeful discrimination in

the case before us. The most glaring evidence of unequal treatment relates to the

prospective jurors’ views on the death penalty. Black potential jurors D.K. and

M.G. were struck because of their purported anti-death-penalty views. But a

review of the record demonstrates not only that the prosecutor mischaracterized

their views, but also that nonblack jurors with similar or even stronger views

against the death penalty were nonetheless permitted to serve.



                                           6                                    19-15087
      D.K., for example, stated that she felt “very strongly about a person taking

another person’s life, whatever the case, whatever the situation,” and that she took

seriously the biblical Commandment “thou shalt not kill.” But she also stated that

she “believe[d] in the laws of society” and that the death penalty “has to be carried

out in some cases.” She further stated that she “probably could” consider the death

penalty and that she did not feel that her death-penalty views would influence her

in deciding the guilt portion of the case. But the prosecutor justified eliminating

D.K. because, according to him, she had “very strong feelings about the death

penalty that were not favorable . . . . I believe she said it might have some

influence on her in the guilt phase. I’m not very clear about that.”

      As for M.G., the prosecutor claimed that M.G. “volunteered that he was not

comfortable at all with the fact that it was a death penalty situation.” M.G. had

said that, like for “everyone else,” imposing the death penalty would be an

emotional decision. But he also expressed the thought that “they don’t use it [the

death penalty] enough.” And when the prosecutor asked if he would be less prone

to use the death penalty, M.G. answered, “No.”

      Compare the above voir dire of D.K. and M.G. to the prosecutor’s treatment

of white juror A.K., who was left on the jury despite stating that he had “severe

doubts” about the death penalty, that he held a “partial preconceived notion”

against it, and that it would be “very difficult” for him to consider the death



                                           7                                      19-15087
penalty as an option. Or consider that G.A., another nonblack juror, was left on the

jury despite having expressed similar reservations about the death penalty. G.A.

stated that, although she “believe[d] in some cases it’s [the death penalty]

justified,” she “would hate to be on a jury that would have to make that decision.”

And the prosecutor allowed A.A., still another nonblack potential juror—who said

that she could not consider the death penalty at all, but that her views on the death

penalty would not affect her decision in the guilt phase of the case—to be

impaneled as an alternate with the understanding that, if she ended up serving, she

would simply be excused from the penalty phase. With all due respect, we

therefore believe that the dissent’s assertion “that D.K.’s views were stronger than

those of the two non-black panelists who [were] permitted to serve (G.A. and

A.K.)” is simply not borne out by the record.

      We also disagree with the dissent’s characterization that D.K.’s views “were

rooted in a firmly held religious belief that . . . would be applicable to her duties as

a juror.” D.K.’s overall response, as evidenced in her statements above, shows that

any religious beliefs that D.K. held would not have interfered with her ability to

apply the laws of society, including the death penalty.

      Finally, the dissent’s contention that C.L.’s “anti-death penalty views could

be considered stronger than D.K.’s” is a considerable understatement. The record

reveals the following exchange with the prosecutor:



                                           8                                     19-15087
      Q.     If we ever get to that second stage, that you were to consider
             both alternatives, could you do that?
      A.     I could consider them, but I know I would reject the death
             penalty.
      Q.     Even without regard to any of the facts of the case? Without
             having heard anything?
      A.     That’s true.
      Q.     Do you think that there’s a chance that if we ever get to that
             stage that you might seriously consider capital punishment or
             the death penalty?
      A.     No.
      Q.     Even if the court were to instruct you that that was the law and
             you took an oath to obey the law?
      A.     I just couldn’t.

C.L.’s anti-death-penalty views were clearly far stronger than those of D.K. So the

prosecutor’s peremptory challenge of C.L., a nonblack juror, on the basis of C.L.’s

views provides no basis to justify his strike of D.K. as race neutral.

      The prosecutor also asked leading questions obviously designed to create a

record on which to base his strike of D.K. His questions of juror A.K., on the other

hand, were clearly designed to allow A.K. to serve on the jury. When questioning

D.K., for example, the prosecutor remarked: “That would seem to make it

impossible for you, to me, if I understand you right, . . . it would seem to make it

almost impossible for you to ever vote guilty and then apply the death penalty in a

case where the law calls for it?” But when questioning A.K., the prosecutor

commented: “You’re willing to keep your mind open, and although you cringe at

the thought of voting that, in that manner, that you would be able to look at that as

a real alternative for you to, depending on what has been proven?” The Supreme

                                           9                                    19-15087
Court in Miller-El concluded that similar disparate questioning of white and

nonwhite potential jurors on their death-penalty views was evidence of pretext.

545 U.S. at 249.

      Such disparate questioning was also manifest when the prosecutor

questioned D.K., M.G., and the third black potential juror—D.B.—about their

previous interactions with the police. The prosecutor later cited these interactions

as evidence that the three black potential jurors harbored antipolice bias. For

example, the prosecutor asked D.K. if she had ever had “bad experiences with

police.” She answered: “no,” but nevertheless related two incidents that she

referred to as “a couple [of] little harassments” related to unwarranted suspicion

and surveillance. The only follow-up questions that the prosecutor asked were

when the incidents had occurred (both several years before) and whether they

involved the San Jose Police Department (they had). He never asked whether

those incidents would influence D.K.’s ability to fairly evaluate the evidence.

      By contrast, the prosecutor asked the following leading question of A.K.,

who had previously been arrested for a DUI: “There’s nothing about that [your

DUI case], and frankly, it’s awfully remote from a case like this, but there’s

nothing about that case that would influence you here?” The prosecutor’s reliance

on one of the minor incidents that D.K. recalled is all the more suspect because,

when the prosecutor responded to Walker’s Batson motion, he could not recall if



                                         10                                      19-15087
that incident had happened to D.K. or to D.B., the other black female panelist.

      The prosecutor also cited antipolice bias to strike D.B. He asserted that he

saw D.B. suppress a smile when defense counsel asked her if she would give a

testifying police officer “more credibility simply because he’s a police officer.” In

response, D.B. apologized for her tendency to smile. D.B. did explain that she

“wonder[ed]” about San Jose police “dealings with minorities,” and that she

“question[ed]” whether the police were biased against minorities, but she also

testified that she had never personally witnessed any police harassment. When the

prosecutor explained his justification for the strike, he told the court that D.B. had

previously made a complaint to law enforcement, based on her husband being

followed home by the police, but in fact D.B.’s husband had been the one to

complain.

      In addition, the prosecutor asked questions designed to paint D.B. in a biased

light. He stated, for example: “You mentioned when counsel asked you about the

trial here and the defendant, the racial question . . . you kind of started breathing

real fast . . . . And I take it there was something else you wanted to say that you

didn’t . . . .” D.B.’s response to this was simple: “There was nothing else that I

desired to say about that.” But the prosecutor continued: “You did say that you

are a strong advocate of black people’s rights and of—why don’t you say it again

for me.” D.B. replied: “I don’t understand. I don’t think I can recall exactly what



                                           11                                    19-15087
I said at the moment.” In response to repeated questioning by the prosecutor on

this topic, D.B. made clear that she “felt human rights [came] before minority and

any particular ethnic group’s rights.” She also stated, in response to a question

about her ability to be impartial, “I feel that I would be as fair and honest as I

possibly could with the evidence placed before me.”

      Finally, disparate questioning was again evident when the prosecutor

questioned M.G. about his previous interactions with the police. The prosecutor

asked M.G. numerous questions about these interactions that appear designed to

paint M.G. in a bad light. He asked, for example, “[w]as it [being pulled over]

predominantly when you were wearing things like the leather jacket you

mentioned?” and “[h]ave all of them been like at eleven o’clock until three

o’clock in the morning, that kind of time?” But when questioning A.K. about his

DUI, the prosecutor asked only if A.K. thought that he had been treated unfairly,

which agency arrested him, and a leading question regarding whether the DUI case

would influence A.K. in Walker’s case. He did not ask, for example, what A.K.

was wearing at the time of his arrest or at what time of day he had been driving.

And the prosecutor did not ask M.G. a comparable question about whether these

interactions with the police would influence him in Walker’s case.

      Strikingly, M.G. actually expressed sympathy for the police, stating: “I

mean, some of them are overworked. Some of them are a little upset. Some can’t



                                           12                                    19-15087
deal with the public because they are used to dealing with criminals all the time.”

In explaining how he had been mistaken on several occasions by police pursuing

another black man, M.G. stated that “[s]ometimes I can understand officers being

cautious because he doesn’t know what’s happening. He just has a description

come over.” M.G. further testified that he had friends and relatives associated with

law enforcement, including an uncle who had been killed in the line of duty, a

cousin with the Oakland Police, and a friend on the police department in Palo Alto.

If anything, these connections to law enforcement should have made M.G. an

attractive juror for the prosecution. See Kesser v. Cambra, 465 F.3d 351, 371 (9th

Cir. 2006) (en banc) (finding pretext where the prosecutor struck a black potential

juror who had “connections to law enforcement” where “it seems likely she would

be a strong prosecution juror”). Yet the prosecutor cited antipolice bias as a reason

for striking M.G.

      The prosecutor also offered a myriad of other flawed reasons. He claimed,

for example, that he struck D.B. because of her eagerness to serve on the jury. As

the prosecutor put it, he was “always suspicious when someone is that anxious to

sit on a jury. . . . The only thing I think of would be that someone that anxious to

serve is someone who would not be thinking of reaching any penalty.” But the

record shows just the opposite: D.B. raised her recent jury service and mother’s

visit as reasons that she should not have to serve again. But when asked if jury



                                          13                                   19-15087
service would create a hardship, she simply replied: “No, it wouldn’t be a

hardship. I just wouldn’t do these things that we planned to do, and it’s nothing

that special that it can’t be cancelled, I suppose, to another year.” And she

confirmed that serving on the jury “wouldn’t be upsetting.” These responses are

totally inconsistent with the prosecutor’s characterization that D.B. was “anxious

to serve.” And comparative juror analysis shows that a white juror, J.A.,

affirmatively stated that he wanted to be a juror. Yet the prosecutor did not object

to J.A. being impaneled.

      As a further point regarding comparative juror analysis, we note that the

dissent cites Rice v. Collins, 546 U.S. 333 (2006), no fewer than a dozen times for

various propositions related to our general standard of review under AEDPA. But

it fails to point out that the comparative juror analysis in Rice revealed strikingly

different facts. The prosecutor in Rice used a peremptory strike on a black female

juror, but the prosecutor’s stated reasons for doing so—the prosecutor’s “wariness

of the young and the rootless”—“could be seen as race neutral, for she used a

peremptory strike on a white male juror, Juror 6, with the same characteristics.”

Id. at 341. In other words, the comparative juror analysis in Rice evidenced that

the prosecutor struck both black and white jurors for exactly the same reasons.

Comparative juror analysis in this case, by contrast, reveals just the opposite.

      Still other reasons given by the prosecutor in the present case are highly



                                          14                                    19-15087
questionable. The prosecutor, for example, used the personal appearance and dress

of M.G. and D.B. to justify, in part, those strikes. Despite the trial court explicitly

rejecting these reasons, the California Supreme Court simply repeated the

prosecutor’s reasoning regarding M.G.’s clothing and failed to comment on D.B.’s

attire at all. See Walker, 765 P. 2d at 80–81.

      The California courts’ treatment of the prosecutor’s stated reasons failed to

satisfy Batson. As we expressed in Currie, 825 F.3d 603:

      If a prosecutor supplies enough reasons for a strike, it may well be
      likely that one of those reasons is plausible. But it remains the case that
      implausible justifications “may (and probably will) be found to be
      pretexts for purposeful discrimination.”                Courts applying
      the Batson procedure therefore cannot stop investigating after finding
      one of a prosecutor’s multiple proffered reasons plausible. As is
      evident here, finding multiple other reasons to be pretextual may well
      lead to the conclusion that the prosecutor’s strike was discriminatory.

Id. at 613–14 (quoting Miller-El v. Cockrell, 537 U.S. 322, 339 (2003)). The

above-quoted reasoning is particularly applicable here because, where a

“prosecutor offer[s] several pretextual explanations for these strikes, . . . this

undercuts his credibility.” Kesser, 465 F.3d at 369.

      In sum, the record reveals that the prosecutor mischaracterized the views of

all three black potential jurors, adopted disparate lines of questioning for black and

nonblack jurors, and cited reasons for striking the black jurors that applied equally

to nonblack jurors who were left on the jury. These errors by the California courts

are “beyond any possibility for fairminded disagreement,” Harrington, 562 U.S. at

                                           15                                        19-15087
103, and obviate the deference that we would otherwise accord to the state trial

court’s evaluation of the prosecutor’s credibility, Currie, 825 F.3d at 609.

      Walker has therefore carried his burden to demonstrate that a Batson

violation took place and that he is entitled to habeas relief on this basis. Id. at 605

(granting habeas relief based on a Batson violation where the prosecutor had

“removed one African American juror via peremptory strike,” and “[h]is stated

reasons for striking this juror were all flawed—each reason was either

unreasonable, demonstrably false, or applied just as well to the non-black

jurors . . . allowed to remain on the jury”). Because Walker is entitled to a new

trial, see Crittenden v. Chappell, 804 F.3d 998, 1003 (9th Cir. 2015), we need not

consider whether to grant a certificate of appealability on his claim regarding the

deficient jury instruction. We presume that, if the State retries Walker, the trial

court will remedy the jury instruction.

      For all of the above reasons, we REVERSE the district court on the Batson

claim. We REMAND the case to the district court with instructions to grant the

writ of habeas corpus unless the State, within a reasonable amount of time, has

instituted a retrial of Walker.

      REVERSED AND REMANDED.




                                           16                                    19-15087
                                                                              FILED
Marvin Walker v. Ron Davis, No. 19-15087
                                                                               JUL 31 2020
WALLACE, Senior Circuit Judge, dissenting:                                MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

      The Supreme Court has repeatedly admonished us to adhere to the highly

deferential standard of review of state court judgments that the Antiterrorism and

Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d), requires in federal

habeas cases. See, e.g., Rice v. Collins, 546 U.S. 333, 335 (2006) (“the Court of

Appeals for the Ninth Circuit erred, misapplying settled rules that limit its role and

authority” by “sett[ing] aside reasonable state-court determinations of fact in favor

of its own debatable interpretation of the record”). I recognize that the majority

would have decided this case differently than the California courts did, but “[i]t bears

repeating that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Harrington v. Richter, 562 U.S. 86, 102 (2011).

“Though it recited the proper standard of review, the panel majority improperly

substituted its evaluation of the record for that of the state trial court.” Rice, 546 U.S.

at 337–38. Accordingly, I must dissent.

      “Under AEDPA, we may only disturb a state court’s determinations of law if

they were ‘contrary to’ or ‘involved an unreasonable application of’ clearly

established federal law as determined by the United States Supreme Court.” Wade

v. Terhune, 202 F.3d 1190, 1194–95 (9th Cir. 2000), quoting 28 U.S.C. § 2254(d)(1).

Similarly, this court must accept a state court’s factual determinations—including
“whether the prosecutor’s strikes were purposefully discriminatory”—unless such

determinations were “based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” Sifuentes v. Brazelton, 825

F.3d 506, 517 (9th Cir. 2016), quoting 28 U.S.C. § 2254(d)(2). As a result, AEDPA’s

standard for evaluating state-court rulings is not only “difficult to meet and highly

deferential,” but it “demands that state-court decisions be given the benefit of the

doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (citations and internal

quotation marks omitted).

      In evaluating habeas petitions premised on Batson violations, the standard of

review is “doubly deferential” such that “unless the state appellate court was

objectively unreasonable in concluding that a trial court’s credibility determination

was supported by substantial evidence, we must uphold it.” Sifuentes, 825 F.3d at

518, quoting Briggs v. Grounds, 682 F.3d 1165, 1170 (9th Cir. 2012). The “pertinent

question is not whether the prosecutor was credible, or even whether the trial court’s

conclusion to that effect was clearly erroneous,” but “whether the state appellate

court was objectively unreasonable in upholding the trial court’s determination.” Id.

Thus, “[e]ven if we would have reached a different conclusion regarding the

prosecutor’s credibility, we must give the state appellate court the benefit of the

doubt, and may not grant the habeas petition unless the state court’s decision was




                                          2                                 19-15087
not merely wrong, but actually unreasonable.” Id. (citation and internal quotation

marks omitted).

      In applying these standards, we examine the “last reasoned decision” in the

state court system, here, the California Supreme Court’s December 1988 opinion,

People v. Walker, 47 Cal. 3d 605 (1988). See Robinson v. Ignacio, 360 F.3d 1044,

1055 (9th Cir. 2004). In that opinion, the California Supreme Court affirmed

Walker’s convictions after examining the trial court’s denial of Walker’s motion for

a mistrial under California’s equivalent of Batson. 1 Walker, 47 Cal. 3d at 625–26 &

n. 5. Thus, to secure relief, Walker must demonstrate that the California Supreme

Court was not merely wrong, but was “objectively unreasonable” in affirming the

trial court. Sifuentes, 825 F.3d at 518.

      Walker argues that California Supreme Court’s decision not to vacate his

convictions was unreasonable because neither that court nor the trial court

adequately performed the third step of the Batson test.2 The decisive question at the

third Batson step is “whether counsel’s race-neutral explanation for a peremptory


1
  Walker moved for a mistrial under People v. Wheeler, 22 Cal. 3d 258 (1978), which
is considered California’s “procedural equivalent to a challenge made under
Batson.” Williams v. Runnels, 432 F.3d 1102, 1103 n.1 (9th Cir. 2006).
2
  A Batson challenge has three steps: first, “the defendant must make a prima facie
showing that a challenge was based on race;” second, the prosecution must offer a
race-neutral basis for the challenge; and third, the court must determine whether the
defendant has shown “purposeful discrimination.” Ali v. Hickman, 584 F.3d 1174,
1180 (9th Cir. 2009); see Batson, 476 U.S. at 96–98.

                                           3                               19-15087
challenge should be believed” or whether it was pretextual to hide a racial

motivation. Williams v. Rhoades, 354 F.3d 1101, 1108 (9th Cir. 2004) (citation

omitted).

      Although this final step involves evaluating “the persuasiveness of the

justification” proffered by the prosecutor, “the ultimate burden of persuasion

regarding racial motivation rests with, and never shifts from, the opponent of the

strike.” Rice, 546 U.S. at 338 (internal quotation marks and citation omitted).

Importantly, even if our court agrees that the “the trial court had reason to question

the prosecutor’s credibility” regarding certain reasons proffered, the California

Supreme Court’s decision should not be disturbed unless the record would “compel

the conclusion that the trial court had no permissible alternative but to reject the

prosecutor’s race-neutral justifications.” Id. at 341–42. That is, our court would need

to hold that the California Supreme Court was not only erroneous but was

“objectively unreasonable” in its decision to affirm the trial court. While

“[r]easonable minds reviewing the record might disagree about the prosecutor’s

credibility,” that “does not suffice to supersede the trial court’s credibility

determination.” Id.

      The majority concludes that a Batson violation occurred because the

“prosecutor mischaracterized the views of all three black potential jurors, adopted

disparate lines of questioning for black and nonblack jurors, and cited reasons for


                                          4                                  19-15087
striking the black jurors that applied equally to nonblack jurors who were left on the

jury.” “Viewing the panel majority’s concerns together,” however, “the most

generous reading would suggest only that the trial court had reason to question the

prosecutor’s credibility.” Rice, 546 U.S. at 341. “That does not, however, compel

the conclusion that the trial court had no permissible alternative but to reject the

prosecutor’s race-neutral justifications and conclude [that Walker] had shown a

Batson violation.” Id.

      According to Walker, if the state courts had properly conducted the third

Batson step, their analysis would have revealed that the prosecutor’s peremptory

strikes were racially motivated. Walker lodges two central arguments regarding the

California Supreme Court’s decision.

      First, Walker argues that the California Supreme Court analysis was too

“cursory” and faults that court for echoing the prosecutor’s proffered reasons

without expressly evaluating them. We previously rejected this argument and

affirmed the denial of a habeas Batson challenge in Cook v. LaMarque, 593 F.3d

810, 815–16 (9th Cir. 2010). In that case, we acknowledged that the state appellate

court “failed to undertake any meaningful inquiry into direct or circumstantial

evidence of the prosecutor’s intent in striking the jurors” and instead “merely

reiterate[d] the prosecutors stated reasons.” Cook, 593 F.3d at 815–16 (citation and

internal quotation marks omitted). However, we held that it was sufficient that the


                                          5                                 19-15087
trial court had considered “the prosecutor’s proffered justifications and the relevant

facts” and had determined that the justifications were not pretextual. Id. We

explained that the trial court’s factual finding satisfied Batson’s third step and was

entitled to deference. Id.

      Like in Cook, the trial court here “consider[ed] the prosecutor’s proffered

justifications and the relevant facts.” Id. For example, after observing D.K.’s

testimony, the trial court agreed with the prosecutor about D.K.’s view of the San

Jose Police Department: “although I felt [D.K] was a very bright and very honest

prospective juror, I did detect a sense that she felt some harassment of minorities by

the San Jose Police Department.” Because peremptory challenges are “often based

on subtle impressions and intangible factors,” Davis v. Ayala, 135 S. Ct. 2187, 2208

(2015), and because “intangibles as voice inflection and body language are

impossible to judge from a cold transcript,” Kesser v. Cambra, 465 F.3d 351, 363

(9th Cir. 2006), the evaluation of “the state of mind of a juror” falls “peculiarly

within a trial judge’s province,” Hernandez v. New York, 500 U.S. 352, 365 (1991).

We have previously characterized the trial judge as the “primary arbiter of

credibility” because only the trial judge has “the unique opportunity to observe the

demeanor of the prosecutor as he justified the peremptory strike, as well as [the juror]

as she interacted with counsel during voir dire.” Rhoades, 354 F.3d at 1109. In other

words, “[a]ppellate judges cannot on the basis of a cold record easily second-guess


                                           6                                 19-15087
a trial judge’s decision about likely motivation” because the “trial judge is best

placed to consider the factors that underlie credibility: demeanor, context, and

atmosphere.” Rice, 546 U.S. at 343 (Breyer, J., concurring).

      Because we “analyze[] only the transcripts from voir dire,” we are “not as well

positioned as the trial court is to make credibility determinations.” Sifuentes, 825

F.3d at 515. Even so, we can discern that the record supports the trial court’s

determination. For example, D.K. testified that the San Jose Police Department had

subjected her and her husband to a “couple little harassments” in the form of

unwarranted suspicion and surveillance. Particularly in light of the fact that the San

Jose Police Department’s officers were involved in Walker’s case, this reason does

not seem pretextual. Cf. Felkner v. Jackson, 562 U.S. 594, 596 (2011) (addressing

the striking of a juror who had “perceived harassment by law enforcement based in

part on race”). The majority is also suspicious of the prosecutor’s motives because,

when the prosecutor responded to Walker’s Batson motion, he could not recall if

D.K.’s statements were correctly attributed to D.K. or to D.B., the other black female

panelist. However, “a prosecutor’s mistake in good faith, such as an innocent

transposition of juror information, does not support a finding that the prosecutor is

not credible.” Sifuentes, 825 F.3d at 528 (internal quotation marks omitted).

Accordingly, Walker fails to establish that the trial court’s determination was

“objectively unreasonable.”


                                          7                                 19-15087
      The trial court also rejected several reasons proffered by the prosecutor. For

example, one of the three reasons the prosecutor proffered for striking M.G. was his

appearance: M.G. was wearing “the kind of leather jacket worn by motorcycle gang

members back in the 50’s” and he “had an extremely unkempt beard.” The court

rejected this reason on the grounds that wearing a leather jacket is “only good

judgment when you’re riding a bike” and the prosecutor’s concerns were not “borne

out by any of the testimony of the juror.” The court’s rejection of a number of the

prosecutor’s reasons demonstrates that the trial court was properly performing

Batson’s third step in “evaluating the persuasiveness of the justification proffered by

the prosecutor.” Rice, 546 U.S. at 338 (internal quotation marks omitted).

      Walker argues that the California courts failed to examine how the

prosecutor’s “plainly pretextual” justifications, such the one above concerning

M.G.’s appearance, affected the credibility of the prosecutor’s remaining

justifications. Although it is true that a prosecutor’s credibility is undercut when he

or she “offer[s] several pretextual explanations for these strikes,” Kesser v. Cambra,

465 F.3d 351, 369 (9th Cir. 2006), I disagree that this principle applies here. The

conclusion in Kessler relied on the fact that comparative juror analysis revealed that

the reasons given for striking a minority juror applied “just as well to an otherwise-

similar” non-minority who was permitted to serve. Id. at 360. Here, Walker has not

carried his burden of persuasion by demonstrating that a non-minority juror was


                                          8                                  19-15087
permitted to serve despite similar clothing and facial hair. Moreover, the fact that

the prosecutor offered a reason pertaining to M.G.’s appearance does not necessarily

indicate that the reason was pretextual. See Purkett v. Elem, 514 U.S. 765 (1995)

(“The prosecutor’s proffered explanation in this case—that he struck juror number

because he had long, unkempt hair, a mustache, and a beard—is race neutral and . . .

a nondiscriminatory reason for the strike”); see also Rice, 546 U.S. at 343 (Breyer,

J., concurring) (“the exercise of a peremptory challenge can rest upon instinct not

reason”).

       In affirming the trial court’s analysis, the California Supreme Court’s

decision correctly articulated the essence of Batson’s third step: courts must examine

the “circumstances of the case” to “distinguish bona fide reasons for such

peremptories from sham excuses belatedly contrived to avoid admitting acts of

group discrimination.” The California Supreme Court then examined the reasons the

prosecutor provided, as well as the trial court’s efforts to “critically evaluate the

prosecutor’s explanations,” and concluded that the “record supports the [trial]

court’s conclusion that the prosecutor properly exercised his peremptory challenges

on grounds of individual bias.” We must provide the “benefit of the doubt” that the

California Supreme Court did as it says it did, Sifuentes, 825 F.3d at 518—

particularly here, when the trial court critically assessed the legitimacy of the reasons

proffered by the prosecutor. See Cook, 593 F.3d at 815.


                                           9                                  19-15087
      Second, Walker faults the California courts for failing to conduct comparative

juror analyses. However, we have previously rejected the argument that a state

court’s “failure to conduct a comprehensive comparative juror analysis” sua sponte

rendered the decision unreasonable “because no clearly established Supreme Court

precedent at the time” of the state court’s decision “required state courts to conduct”

such analysis. McDaniels v. Kirkland, 813 F.3d 770, 775–76 (9th Cir. 2015). In

McDaniels, we explained that a state court’s failure to conduct comparative juror

analysis in a 2003 decision did not render that decision “contrary to or an

unreasonable application” of law because the Supreme Court itself did even not

begin to conduct comparative juror analyses until 2005. Id. Because the relevant

state proceedings in this case (taking place on or before 1988) predate even the 2003

decision under review in McDaniels, that holding applies a fortiori here.

      In any case, Walker’s own juror comparisons do not show that the California

Supreme Court “was objectively unreasonable in upholding the trial court’s

determination.” Sifuentes, 825 F.3d at 518. For example, Walker complains that, in

exploring anti-police bias, the prosecutor asked more probing questions of M.G. than

of A.K. (one of the white panelists permitted to serve) despite M.G. and A.K.’s

purportedly similar negative experiences with the police. However, a review of the

record reveals that M.G.’s interactions with the police were very different from

A.K.’s interactions. A.K. was arrested for driving while intoxicated by the “Sheriff’s


                                          10                                 19-15087
Department,” who, in A.K.’s opinion, did not treat him unfairly or unprofessionally.

By contrast, M.G. was pulled over by an officer from San Jose Police Department,

which is the same department employing the officers who would likely be witnesses

at Walker’s trial. In M.G.’s words, one of those officers “put a gun to [M.G.’s] head”

“just for a traffic ticket.” M.G. subsequently filed an “excessive force” complaint

with internal affairs because he felt that he “wasn’t being treated as a citizen.” M.G.

also said he suffered from “average black man syndrome,” in which San Jose police

had repeatedly pulled him over because they mistook him for a criminal suspect. It

is unsurprising that such different interactions would yield different questions during

voir dire. In light of these facts, I will not join the majority to determine that the

California Supreme Court was objectively unreasonable to conclude that M.G.’s

experiences with the San Jose police provided a non-pretextual basis to exercise a

peremptory challenge.

      In conducting its own comparative juror analysis, the majority attempts to

distinguish Rice on the grounds that the prosecutor in that case struck a white male

juror for the same reason that she struck a black female juror, which suggested, in

the Court’s opinion, that the striking of the black female juror was “race neutral.”

See Rice, 546 U.S. at 341. The majority is incorrect, however, to conclude that the

record reveals the “opposite” here.




                                          11                                 19-15087
      For example, the prosecutor struck D.K. in large part due to her views

regarding the death penalty, but the prosecutor also struck at least one non-black

potential juror (C.L.) who also harbored anti-death penalty views. Although C.L.’s

articulation of her anti-death penalty views could be considered stronger than D.K’s,

the same level of scrutiny also reveals that D.K’s views were stronger than those of

the two non-black panelists who were permitted to serve (G.A. and A.K). D.K.’s

views, unlike G.A. or A.K.’s views, were rooted in a firmly held religious belief that

“one of the Commandments,” which prohibits killing, would be applicable to her

duties as a juror. Neither G.A. nor A.K. invoked their religious faiths in discussions

regarding the death penalty, nor did they make anti-death penalty comments as

strong as the ones by D.K. As a result, it would not be “unreasonable” to conclude

that the prosecutor here struck D.K. (a black potential juror) and C.L. (a non-black

potential juror), while leaving G.A. and A.K. on the jury, simply because D.K.’s and

C.L’s views regarding the death penalty were perceived as more of an impediment

to the function of a jury in a capital case than G.A’s or A.K.’s views. In other words,

the evidence in the record does not “compel the conclusion that the trial court had

no permissible alternative but to reject the prosecutor’s race-neutral justifications.”

Rice, 546 U.S. at 341–42.

      The majority’s interpretation of the record leads them to conclude that “the

prosecutor’s peremptory challenge of C.L., a nonblack juror, on the basis of C.L.’s


                                          12                                 19-15087
views provides no basis to justify his strike of D.K. as race neutral.” This statement

makes explicit the error infecting the majority’s analysis as a whole. The majority’s

reasoning imposes a burden on the prosecutor to “justify” each strike by pointing to

instances in which that prosecutor also struck potential jurors of a different race who

bore an unspecified degree of similarity with each stricken potential juror. However,

this standard reverses “the ultimate burden of persuasion regarding racial

motivation,” which “rests with, and never shifts from, the opponent of the strike.”

Id. at 338 (internal quotation marks and citation omitted). In addition, this standard

would be unworkable. Even in the cases where the prosecutor also had occasion to

strike another juror of a different race for the same reason, this standard would result

in endless disagreements regarding the similarity of the potential jurors, as

demonstrated by the disagreement between myself and the majority regarding the

similarity of C.L.’s and D.K.’s anti-death penalty views.

      While a comparative juror analysis can serve as a tool to examine bias,

AEDPA does not require us to wade into the morass created by majority’s standard.

Indeed, as stated above, the “pertinent question is not whether the prosecutor was

credible, or even whether the trial court’s conclusion to that effect was clearly

erroneous,” but “whether the state appellate court was objectively unreasonable in

upholding the trial court’s determination.” Sifuentes, 825 F.3d at 518. This focus is

crucial because “[a]ppellate judges cannot on the basis of a cold record easily


                                          13                                 19-15087
second-guess a trial judge’s decision about likely motivation” since the “trial judge

is best placed to consider the factors that underlie credibility: demeanor, context, and

atmosphere.” Rice, 546 U.S. at 343 (Breyer, J., concurring).

      Although “the trial court had reason to question the prosecutor’s credibility”

and “[r]easonable minds reviewing the record might disagree about the prosecutor’s

credibility,” Walker has not shown that it was “unreasonable to credit the

prosecutor’s race-neutral explanations.” Id. at 338–42. Thus, AEDPA does not

permit us “to supersede the trial court’s credibility determination” in this case. Id. at

342. Under the “doubly deferential” standards applicable here, I would hold that the

California Supreme Court was not “objectively unreasonable” in concluding that

substantial evidence supported the trial court’s determination that the prosecutor

exercised his peremptory challenges for race-neutral reasons. Sifuentes, 825 F.3d at

518. Accordingly, I would affirm the district court.3


3
  Although the majority does not reach Walker’s claim regarding the erroneous jury
instructions, I would not issue a certificate of appealability as to that claim because
Walker has not made a “substantial showing of the denial of a constitutional right.”
Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999), quoting 28 U.S.C.
§ 2253(c)(2). Although it “is a violation of due process for a jury instruction to omit
an element of the crime,” habeas petitioners “are not entitled to relief unless they
can establish that the error resulted in actual prejudice.” Evanchyk v. Stewart, 340
F.3d 933, 939–41 (9th Cir. 2003) (internal quotation marks omitted). However, as
the California Supreme Court reasonably concluded, Walker has not shown actual
prejudice because “the record establishes beyond doubt that defendant acted with
intent to kill in this case” even if he was not the triggerman. Accordingly, I do not
believe that “that reasonable jurists would find the district court’s assessment of the


                                           14                                 19-15087
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484
(2000).